Title: To George Washington from Samuel Hodgdon, 11 December 1783
From: Hodgdon, Samuel
To: Washington, George


                        
                            Sir
                            Philadelphia 11th December 1783
                        
                        Want of time this Morning prevented my giving the reasons that operated in my mind against the delivery of
                            the duplicate Cannon inscribed for Count De Grass—duty obliges me to inform your Excellency that the two pieces ordered by
                            Congress were executed in this City and forwarded by the Ship Washington previous to any knowledge of those now on hand
                            being preparing in the vicinity of camp—On their Arrival I waited on the Minister of France and informed him through Mr
                            Marbois of the circumstance; the reply gave me to understand that it was probable an application would be made to Congress
                            at a future day for their disposal, and requested me to keep them until their pleasure was known, this and the impropriety
                            of finding them which in every view to me appeared in a glaring light, has actuated my conduct in refusing the order from
                            the secretary of the War Office—Congress (by whom alone distinguishing honours for military services rendered to the United
                            States are granted) having thought fit to order only two pieces of Cannon to be given to Count De Grass, it appeared to me
                            that to send him four would be contravening the views of Congress, if it were not deemed a derogation from their dignity
                            and other Officers on whom similar marks of distinction have been bestowed might think themselves injured. However, if I
                            have your Excellencies order to offer in justification I will deliver the additional cannon requested immediately. With
                            the Most profound respect I have the honour to be your Excellencies Most Obedient servant
                        Samuel Hodgdon
                        
                            Comy Mil. Stores
                        
                    